DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCR/US18/35566, filed 06/01/2018, and claiming the benefit of US provisional applications 62/513,954, 62/597,759, 62/628,900, and 62/650,199.  It is noted that the elected invention was first disclosed in provisional application 62/628,900, filed February 9, 2018.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
This action is responsive to the Amendment and Response filed April 26, 2022, in which claims 1-4, 6, 8-12, 14-17, 19, 22-23, 41, 43-44, 46-47, 49, 54, and 63-71 were canceled and claims 72-83 added.  
Election/Restrictions
Applicant’s election without traverse of Group III (originally corresponding to claim 45, and now including new claims 72-83) in the reply filed on April 26, 2022 is acknowledged.
Applicant’s election without traverse of the species of gemcitabine in the reply filed on April 26, 2022 is also acknowledged.
Newly submitted claims 77-83 recite different types of cancer that would have been treated as separate species had such claims been originally presented.  Although the claims presently under consideration are broad and do not make a contribution over the prior art, embodiments embraced by the claims that relate to the different recited types of cancer would be expected to involve the use of different types of specific therapies and therapy combinations, as the different tumors types embraced by the claims involve different type of underlying mutations and resulting associated phenotypes.  As such, and because a shared technical feature making a contribution over the art is lacking, the alternatives of ovarian cancer, prostate cancer, breast cancer, and pancreatic cancer are properly considered as separate species.  In the interest of compact prosecution and because applicant has already elected an invention based on the claims originally presented, the first listed alternative ovarian cancer has been searched and examined.  Claims 81-83 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The disclosure is objected to because of the following informalities: the Descriptions of Figures 1A-1D, 4A-4D, and 5A-5B do not include a reference to each panel of the Figure (see MPEP 608.01(f)).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 72-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45 and 72-80 are indefinite over the recitation in independent claim 45 of the limitation “wherein the tumor has been previously treated with a PARP inhibitor on the basis of at least one mutation in a homologous recombination gene”, because it is unclear how this language is further limiting of the claimed method.  The recitation “treated with a PARP inhibitor on the basis of at least one mutation in a homologous recombination gene”, as applied to the previously recited “tumor”, does not make sufficiently clear what characteristics are actually required of the tumor required by the claims. This language attempts to define the tumor being treated by relying on possible thought processes of a practitioner who may have previously treated the tumor, which is not information that would be available to a practitioner performing the method of the claims; as such, this language does not place a sufficiently clear boundary on the claimed method (as is necessary to ensure that it is clear what activities would and would not infringe the claims).  If the claims are intended to be limited to, e.g., a tumor characterized by at least one mutation in a homologous recombination gene, this should be stated in the claims; at the present time, all that is clearly required is treatment of a tumor in an individual having cancer, wherein the individual has been treated with a PARP inhibitor at some point prior to administration of a Chk1 inhibitor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 45 and 72-80 are rejected under 35 U.S.C. 102(a)(1) and 35 USC 102(a)(2) as being anticipated by Collins et al (US 9,663,503 B2 [30 May 2017; filed 14 May 2013]; cited herein).
Initially, it is noted that the specification teaches that SRA737 is a Chk1 inhibitor that was formerly known as CCT245737, and which is disclosed and claimed in US 9,663, 503, i.e., the Collins et al reference.  Accordingly, applicant’s own specification establishes the fact that Collins et al teaches the preferred Chk1 inhibitor of dependent claims 75-76 (which Chk1 inhibitor is also clearly encompassed by all of the claims, including independent claim 45); note also the structure of SRA737 depicted at the bottom of page 27 of the instant specification, which is identical to the structure for “TFM compounds” of Collins et al depicted at, e.g., col 14, lines 30-45, and claim 1, of the ‘503 patent.
Collins et al teach administration of the TFM compound Chk1 inhibitor referenced in the present application as SRA737 to cancer patients, both alone and in combination with PARP inhibitors such as olaparib; see entire reference, particularly col 11, line 49-col 13, line 52, and the discussion of Combination Therapies at col 23, line 61-col 25, line 33, in particularly col 25, lines 29-33.  Collins et al teach that combination therapies may be employed “simultaneously or sequentially”; see, e.g., col 23, lines 62-64, and col 24, lines 18-20.  Collins et al thus disclose the use together of SRA737 and a PARP inhibitor, which administration may occur together or in any order (including the use of SRA737 either before or after a PARP inhibitor); this meets all requirements of claim 45 (as it is reiterated that the manner in which the language “wherein the tumor has previously been treated....on the basis of at least one mutation in a homologous recombination gene” may further limit the claims is not clear).  It is also noted that multiple administrations of SRA737 and any PARP inhibitor together to the same patient would also meet the requirements of the claims, as the second and subsequent use of such a combination therapy would inherently be performed on a patient with a tumor previously treated with a PARP inhibitor.  Collins et al thus anticipate claim 45.  
With further regard to claims 72-74, Collins et al also teach further administration of any additional known therapies, including the elected species of gemcitabine (see, e.g., col 45, line 5), and also teach the use together of a Chk1 inhibitor and gemcitabine (see, e.g., col 40, lines 17-48).  Regarding claims 75-76, the use of SRA737 following a PARP inhibitor (and in combination with gemcitabine) is addressed above.  Regarding claims 77-80, Collins et al disclose the use of their TFM compounds in treating ovarian cancer; see, col 13, line 28; col 22, line 49; claim 14.  Collins et al thus anticipate claims 45 and 72-80.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 45 and 72-80 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (US 9,663,503 B2 [30 May 2017; filed 14 May 2013]; cited herein) in view of Konstantinopoulos et al (Cancer Discovery 5(11):1137-54 [Nov 2015]; cited herein).
It is reiterated that Collins et al anticipate the claimed invention for the reasons given above.  This rejection applies against the claims to the extent that they may be directed more specifically to the treatment of a subject with ovarian cancer having a tumor previously treated with a PARP inhibitor and whose tumor has developed resistance to that therapy, as well as to a subject being treated or having been treated for ovarian cancer with a PARP inhibitor, and known to have a tumor with at least one mutation in a homologous recombination gene.
It is again noted that the specification teaches that SRA737 is a Chk1 inhibitor that was formerly known as CCT245737, and which is disclosed and claimed in US 9,663, 503, i.e., the Collins et al reference.  Accordingly, applicant’s own specification establishes the fact that Collins et al teaches the preferred Chk1 inhibitor of dependent claims 75-76 (which Chk1 inhibitor is also clearly encompassed by all of the claims, including independent claim 45); note also the structure of SRA737 depicted at the bottom of page 27 of the instant specification, which is identical to the structure for “TFM compounds” of Collins et al depicted at, e.g., col 14, lines 30-45, and claim 1, of the ‘503 patent.
Collins et al teach administration of the TFM compound Chk1 inhibitor referenced in the present application as SRA737 to cancer patients, both alone and in combination with PARP inhibitors such as olaparib; see entire reference, particularly col 11, line 49-col 13, line 52, and the discussion of Combination Therapies at col 23, line 61-col 25, line 33, in particularly col 25, lines 29-33.  Collins et al teach that combination therapies may be employed “simultaneously or sequentially”; see, e.g., col 23, lines 62-64, and col 24, lines 18-20.  Collins et al thus disclose the use together of SRA737 and a PARP inhibitor, which administration may occur together or in any order (including the use of SRA737 either before or after a PARP inhibitor).  It is also noted that multiple administrations of SRA737 and any PARP inhibitor together to the same patient would also meet the requirements of the claims, as the second and subsequent use of such a combination therapy would inherently be performed on a patient with a tumor previously treated with a PARP inhibitor.  However, Collins et al do not teach the treatment with a Cdk1 inhibitor, including SRA737 specifically, of a subject with ovarian cancer having a tumor previously treated with a PARP inhibitor and whose tumor has developed resistance to that therapy; Collins et al also do not teach treatment of a subject being treated or having been treated for ovarian cancer with a PARP inhibitor, and known to have a tumor with at least one mutation in a homologous recombination gene.
Konstantinopoulos et al teach that approximately half of epithelial ovarian cancers (EOCs) “exhibit defective DNA repair via homologous recombination (HR) due to genetic and epigenetic alternations of HR pathway genes”, and that defective HR is “an important therapeutic target in EOC” (see Abstract and entire reference, particularly pages 1138-1139).  Konstantinopoulos et al teach that EOCs exhibiting such genetic defects may be targeted with PARP inhibitors (pages 1142-1145), as well as the nucleoside analogue gemcitabine (page 1141, right column-1142, left column), and checkpoint inhibitors including Cdk1 inhibitors (page 1145, right column-1146, left column), with Cdk1 inhibitors and gemcitabine also being employed in combination (page 1146, left column).  Konstantinopoulos et al further teach that EOC tumors being with PARP inhibitors may develop resistance to those therapies by many different mechanisms (see pages 1146-1148, including Figure 4), and that one approach to treating tumors which have developed such resistance is to employ other drugs, including Cdk1 inhibitors (which may also be employed as combination therapy with PARP inhibitors); see page 1148, right column-page 1150, left column).
In view of the teachings of Konstantinopoulos et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Collins et al so as to have employed a Cdk1 inhibitor, including SRA737, in treating an ovarian tumor in a patient known to have a tumor characterized by at least one mutation in an HR gene, including in cases when the patient is being or has previously been treated with a PARP inhibitor.  An ordinary artisan would have been motivated to have made such a modification by the teachings of Konstantinopoulos et al that such defects are typical of at least some types of ovarian tumors that develop resistance to PARP inhibitor therapy, such that the later addition, or inclusion of, a Cdk1 inhibitor in therapy would be expected to provide a better therapy response and outcome for the patient.  
With further regard to claims 72-74, Collins et al also teach further administration of any additional known therapies, including the elected species of gemcitabine (see, e.g., col 45, line 5), and also teach the use together of a Chk1 inhibitor and gemcitabine (see, e.g., col 40, lines 17-48); Konstantinopoulos et al also teach use of the nucleoside analogue gemcitabine in treating EOCs (page 1141, right column-1142, left column), and further teach the use together of Cdk1 inhibitors and gemcitabine in combination (page 1146, left column).  Regarding claims 75-76, the use of SRA737 following a PARP inhibitor (and in combination with gemcitabine) is addressed above.  Regarding claims 77-80, Collins et al disclose the use of their TFM compounds in treating ovarian cancer; see, col 13, line 28; col 22, line 49; claim 14.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634